 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Edward J Gladney,                                 No. CV-17-00427-TUC-DCB
10                  Plaintiff,                         CONFIDENTIALITY ORDER
11   v.
12   JT Shartle, et al.,
13                  Defendants.
14
15         Upon Defendant’s Motion for Entry of Confidentiality Order (Doc. 93), and good
16   cause appearing,
17         IT IS HEREBY ORDERED that:
18         1. The Motion for Entry of Confidentiality Order (Doc. 93) is GRANTED;
19         2. The United States is authorized to disclose information protected by the Privacy
20   Act, 5 U.S.C. § 552a, relating to inmate Tyrell Powell, without obtaining the prior consent
21   of the individuals to whom such documents and information pertain.
22         3. Documents and information, including oral testimony, containing information the
23   United States seeks to protect under this Order shall be designated to the effect of
24   “SUBJECT TO PROTECTIVE ORDER” and, once so designated, the documents and
25   information shall be deemed “Protected Information” subject to this Order. The United
26   States may further designate documents and information to the effect of “REVIEW
27   ONLY” and such documents and information shall also be deemed “Protected
28   Information” subject to this Order.
 1          4. Protected Information may be disclosed only to (a) the parties in this action, (b)
 2   licensed legal counsel to the parties in this action and such counsel’s law clerks, paralegals,
 3   assistants, experts and consultants, (c) licensed court reporters used in this action, (d) this
 4   Court and its staff, and (e) if applicable, the jury in this action. Protected Information that
 5   is designated “Review Only” may be disclosed as provided in subsections 4(a)-(e) of this
 6   Order but with the further restriction that Plaintiff may, at his request to his counselor or
 7   other BOP staff designated by Defendant in writing to Plaintiff, be allowed to review
 8   “Review Only” materials at a reasonable time and place designated by the facility where
 9   he is incarcerated but shall not make, be provided with, or maintain in his possession,
10   custody or control a copy of such materials.
11          5. No person having access to Protected Information shall disclose such information
12   to any person except as provided in this Order.
13          6. Any person provided access to Protected Information, except under subsections
14   4(d)-(e) of this Order, shall be informed that the information is confidential and subject to
15   a protective order and shall be given a copy of this Order.
16          7. In the absence of an Order from this Court removing the information from this
17   Order, Protected Information may be filed with the Court only under seal or redacted from
18   the document in which it appears.
19          8. Protected Information shall be used solely for trial and appellate proceedings in
20   this action, and for no other proceeding or purpose.
21          9. Within sixty (60) days after the conclusion of all trial and appellate proceedings
22   in this action, all Protected Information shall be destroyed or returned to the United States,
23   and all documents that contain or refer to Protected Information shall be destroyed or
24   redacted. Any person who had access to Protected Information shall, upon request by the
25   United States, promptly certify in writing that all Protected Information in his or her
26   possession, custody or control has been returned to the United States, destroyed or redacted
27   in accordance with this Order.
28          /////


                                                  -2-
 1          10. Failure to strictly comply with this Order may result in sanctions including but
 2   not limited to being held in contempt and dismissal of this action.
 3                 Dated this 13th day of May, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
